Citation Nr: 1724250	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the right leg.

2.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the left leg.

3.  Entitlement to a rating in excess of 10 percent for service-connected glaucoma.

4.  Entitlement to a rating in excess of 10 percent for service-connected status-post medial meniscectomy of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty from April 1973 to June 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO). 

In May 2011, the Veteran testified before the undersigned at a Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

This case was previously remanded by the Board in May 2014 and June 2016 for additional development.  With respect to the issues decided herein, in its prior remands, the Board directed the Agency of Original Jurisdiction (AOJ) to ensure that all updated VA treatment records were obtained and afford the Veteran VA examinations with respect to his varicose veins and glaucoma.  Most recently, the Board directed the AOJ to obtain an addendum opinion concerning whether the Veteran had any visual defect associated with his glaucoma.  VA treatment records dated to July 2016 were obtained and associated with the record.  As discussed further below, the Veteran was afforded VA examinations in July 2014 that are sufficient for appellate review.  Moreover, an addendum opinion regarding the Veteran's glaucoma was obtained in July 2016.  As such, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

The Board additionally notes that United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447  (2009).  However, in the instant case, the evidence shows that the Veteran is still employed.   Accordingly, the Board finds that Rice is not applicable in this case.

The issue of entitlement to a rating in excess of 10 percent for service-connected status-post medial meniscectomy of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's varicose veins of the right leg are manifested by no more than intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity.
 
2.  The Veteran's varicose veins of the left leg are manifested by no more than intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity.

3.  The Veteran's service-connected glaucoma is manifested by the requirement to take continuous medication, but with visual acuity of no worse than 20/40 in each eye and no visual field deficits.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent from for service-connected varicose veins of right leg have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent from for service-connected varicose veins of the left leg have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2016).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.75, 4.76, 4.79, Diagnostic Code 6013 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Veteran has been afforded VA examinations in March 2010, April 2010 and July 2014 to evaluate the severity of his service-connected varicose veins of the right and left legs and glaucoma.  Moreover, an addendum opinion was obtained in July 2016 concerning the Veteran's glaucoma.  The Board finds that the VA examinations with addendum opinion are adequate because they were based upon review of the claims file, consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent July 2014 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4 . Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 .

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

Varicose Veins of the Right and Left Legs

The present appeal involves the Veteran's claim that the severity of his service-connected varicose veins of the right and left legs warrant higher disability ratings.  In his statements of record and at the Board hearing, the Veteran reported reduced circulation/blood flow.  He experienced constant pain and occasional edema.  He indicated that standing or walking greatly increased his pain/aching.  His legs were sensitive to minor banging or bumping things and got bruised/discolored easily.  He also reported frequent cramping in both legs as well as numbness in he left leg.  Support hose did not help although he did still use them at times.  He had to elevate his legs often and took daily pain medication.   

The Veteran has been assigned separate 10 percent disability ratings for varicose veins of each leg under Diagnostic Code 7120.  Under this Code, a noncompensable rating is assigned for asymptomatic palpable or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; a 40 percent is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a maximum 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The Veteran filed his claim for an increased rating in February 2010.  He was afforded a VA examination in March 2010.  The claims file was reviewed.  The Veteran reported painful varicosities on the legs with cramping and some numbness distal to the knees.  He had tried support hose, but found that they only displaced the pain and varicosities proximally.  He treated pain with Tylenol and elevation of the legs whenever possible.  The Veteran stated that there was edema present, but it was not persistent and was relieved by elevation and compression hosiery.  There was no skin discoloration, but there was constant pain.  There was also aching, fatigue and heavy feeling after prolonged standing.  However, these symptoms were not relieved by elevation or compression hosiery.  There was no ulceration or history of erythromelalgia, angioneurotic edema or Raynaud's phenomenon or syndrome.    

On physical examination,  there was no edema.  There was statis pigmentation or eczema on the right leg that was located at very mild popliteal fossa, but not the left.  There was no ulceration present.  There were varicose veins in popliteal fossa on both legs.  The Veteran had been laid off as security supervisor for Walmart.  The diagnosis was recurrent, painful varicose veins, bilateral lower extremities.  There were significant effects on the Veteran's occupation due to decreased concentration, decreased mobility, lack of stamina and pain.  There were mild effects on shopping; moderate effects on chores, exercise, recreation and travel; and severe effects on sports.  The Veteran's legs went numb when driving and he was unable to walk more than 1/4 of a mile without pain.  Pain and cramps also disturbed sleep.      

VA clinical records show continuing treatment for varicose veins.  On examination in November 2010, the extremities were without edema and varicose veins.   However, an April 2013 record did show that the Veteran reported right lower extremity discomfort.  

As the Veteran had testified at the Board hearing that his varicose veins had increased in severity, the Board remanded the issue for a new VA examination.

The Veteran was afforded a VA examination in July 2014.  The claims file was reviewed.  The Veteran continued to have painful varicosities on the legs with cramping, and some numbness distal to the knees.  He had tried support hose, but found that they only displaced the pain and varicosities proximally and he felt it weakened his legs. He treated his pain with Tylenol and elevation of the legs whenever possible.  He did not use the hose presently.  His legs bothered him every day and they throbbed.  He stated that they sometimes were like a toothache at the knee level on the right leg and below the knee.  The left leg is not really painful, but he reported numbness in the lower calf area of the lower leg.  He is a diabetic.  He had no real pain in the left leg and no tortutous veins.  The right leg was worse than the left leg.  He had been put on gabapentin three times a day and states they are increasing the dose.  He has not had any recent treatment for the varicose veins.  

The examiner diagnosed varicose veins of both extremities.  In both legs, he observed asymptomatic palpable veins with aching after prolonged walking and standing.  However, his symptoms were relieved by elevation.  The examiner did not observe any other symptoms associated with the Veteran's varicose veins and found that they did not impact his ability to work. The examiner noted that the Veteran ambulated without assistance, normal gait and was using a cane to ambulate today for stability.  The Veteran  worked as a security guard for years and was presently employed as a security supervisor.  He sat and stood as needed.  

Most recently, a March VA 2016 clinical record indicated that the Veteran's varicose veins were asymptomatic. 

Based on the evidence of record, the Board must find that an increased rating is not warranted for varicose veins of the right and left legs under Diagnostic Code 7120.  In this regard, although there is medical evidence of stasis pigmentation or eczema,  there is no competent medical evidence showing that the Veteran has persistent edema that is not relieved by elevation to warrant the next higher rating of 20 percent.  Significantly, both VA examinations when discussing the symptoms pertaining to the Veteran's varicose veins were silent with respect to any findings of edema.  VA clinical records do document persistent edema.  The Veteran himself has only reported occasional edema.  Moreover, the evidence shows that his symptoms are essentially relieved by elevation.  As such, the Veteran's symptoms are adequately compensated under the current 10 percent ratings assigned for each leg.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of bilateral varicose veins.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is  competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the descriptions of the Veteran's symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's bilateral varicose veins; however, the Board finds that his symptomatology is adequately contemplated in the current ratings assigned and has been stable throughout the course of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In sum, the preponderance of the evidence is against entitlement to ratings in excess of 10 percent for varicose veins of the right and left legs.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Glaucoma

The Veteran is also seeking a rating in excess of 10 percent for glaucoma.  In his statements of record and at the Board hearing, the Veteran reported that he still used medicated drops daily and he was extremely sensitive to sunlight.  

The Veteran's glaucoma has been rated as 10 percent disabling under Diagnostic Code 6013.  Under this code, open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation of 10 percent is to be assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.79, Diagnostic Code 6061 to 6066 (2015).  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.   The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76.

Diagnostic Code 6080 rates eye disorders based on impairment of the field of vision.  Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  Again, evaluations continue to increase for additional impairment of visual fields.  38 C.F.R. § 4.79 (2016).

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25.  38 C.F.R. § 4.77 (c).

The Veteran was afforded a VA examination March 2010.  The Veteran reported glare and haloes in both eyes.  On physical examination, funduscopic examination findings were abnormal.  Optic nerve of the right eye was .50 sharp and pink and .45 sharp and pink of the left eye.  The vessel was normal and macula flat in both eyes.  Best corrected distance and near visual acuity was 20/20 in both eyes.  There were no other physical findings.  The examiner again noted that the Veteran was not employed and found that there were no effects on daily activities.  In April 2010, Goldman Visual Fields were performed with the following results: OD: 1114e isopter Superior (Up): 42 deg. Sup-temp (Up-temp): 55 deg. Sup-nasal (Up-nasal): 42.5 Inferior (down): 60 Inf-temp (down-temp): 68.5 Inf-nasal(down-nasal): 53.5 Nasal: 34.5 Temporal: 75.  OS: 1114e isopter Superior (Up): 35 deg. Sup-temp (Up-temp): 53.5 Sup-nasal (Up-nasal): 47.5 Inferior (down): 53.5 Inf-temp (down-temp): 68.5 Inf-nasal(down-nasal): 55 Nasal: 43.5 Temporal: 71.5.

On remand, the Veteran was afforded a VA examination in July 2014.  The claims file was reviewed.  On physical examination, the Veteran corrected distance and near visual acuity was 20/40 or better.  The optic disc was .55 sharp and pink on the right and .40 sharp and pink on the left.  No other abnormalities were observed.  The examiner diagnosed open-angle glaucoma in both eyes and noted the need for continuous medication.  However, there was no decrease in visual acuity or visual impairment.  There had been no incapacitating episodes and the Veteran's glaucoma did not impact his ability to work.  

Goldman Visual Fields were performed with the following results:  OD: III4e isopter Superior: 35 deg.; Sup-temp: 50 deg. Sup-nasal: 47 deg.; Inferior: 53 deg.: Inf-temp: 68 deg.: Inf-nasal 48 deg.: Nasal: 46 deg.: Temporal: 62 deg.  OS: III4e isopter Superior: 35 deg.: Sup-temp: 52 deg.: Sup-nasal: 49 deg.: Inferior: 56 deg.: Inf-temp: 69 deg.: Inf-nasal 44 deg.: Nasal: 45 deg.: Temporal: 65 deg.

In a July 2016 addendum, the VA examiner stated that there was no evidence of any visual field loss in July 2014 or May 2016.  

VA clinical records show treatment for glaucoma as well as the use of continuous medication.  
 
Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, the VA examinations both document visual acuity of 20/40 or better in both eyes.  Moreover, there is no evidence of visual field loss.  As such, a higher rating is not available based on visual impairment.  The Veteran's current 10 percent rating reflects the Veteran's need to take continuous medication.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his glaucoma.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the descriptions of the Veteran's symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's glaucoma; however, the Board finds that his symptomatology is adequately contemplated in the current rating assigned and has been stable throughout the course of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for glaucoma. In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the right leg is denied.

Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the left leg is denied.

Entitlement to a rating in excess of 10 percent for service-connected glaucoma is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was most recently afforded a VA examination in July 2014 to address the severity of his service-connected left knee disability.  However, subsequent to the prior remand, the United States Court of Appeals for Veterans Claims (Court) issued Correia v. McDonald, 28 Vet. App. 158 (2016).   In this case, the Court observed that the last sentence of 38 C.F.R. § 4.59, reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that this final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Unfortunately, in this case, although range of motion testing was performed at the July 2014 examination, range of motion testing was not done in active motion, passive motion or on weight-bearing.  Thus, unfortunately, this examination is inadequate under Correia.
      
Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies described above and to ensure that the record reflects the current severity of the Veteran's left knee disability, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected left knee disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to assess the severity his service-connected left knee disability.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both knees (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing.  The examiner should note the point at which pain begins in the range of motion. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


